Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1, drawn to a composition comprising a microbe that is Bacillus subtilus strain B1/Accession number PTA-123459, a mutant, and/or a growth by-product classified in A01N 63/22
II. Claims 2,9-10, drawn to a method for degradation of hydrocarbons from an oil-contaminated site, classified in B09C 1/10.
III. Claim 3, drawn to a method for cleaning an oil well rod, tubing, or casing classified in Y02W 10/40.
IV. Claims 4-7, drawn to a method for improving plant growth and/or health, classified in A01N 43/00
V. Claim 8, drawn to a method for controlling unwanted microbial growth, classified in B09C 1/10.

The inventions are independent or distinct, each from the other because:

Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the inventions are distinct structurally and functionally.  Invention I is a composition that can have a particular strain, that strain’s mutant, or a by-product of the strain; Invention I can be used to improve plant growth instead of degrading hydrocarbons as required by Invention II.  Invention II is a method of treating hydrocarbons; the process can be practiced using a growth by-product produced from a different strain than the strain of Invention I.  


Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the inventions are distinct structurally and functionally.  Invention I is a composition that can have a particular strain, that strain’s mutant, or a by-product of the strain; Invention I can be used to improve plant growth instead of cleaning an oil well rod, tubing, and/or casing as required by Invention III.  Invention III is a method for cleaning an oil well rod, tubing, and/or casing; the process can be practiced using a growth by-product produced from a different strain than the strain of Invention I.  

Inventions I and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the inventions are distinct structurally and functionally.  Invention I is a composition that can include a particular strain, that strain’s mutant, or a by-product produced by that strain; Invention I can be used to degrade hydrocarbons instead of improving plant growth and/or health.  Invention IV is a method of improving plant growth and/or health; the process can be practiced using a growth by-product produced from a different strain than the strain of Invention I.  


Inventions I and V are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the inventions are distinct structurally and functionally.  Invention I is a composition that can include a particular strain, that strain’s mutant, or a by-product produced by that strain; Invention I can be used to degrade hydrocarbons instead of controlling unwanted microbial growth.  Invention V is a method for controlling unwanted microbial growth; the process can be practiced using a growth by-product produced from a different strain than the strain of Invention I.  


Inventions II and III are directed to related methods of using a composition with  Bacillus subtilus PTA-123450, a mutant, and/or a growth bi-product. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct functionally.  Invention II uses the composition to degrade hydrocarbons; however, Invention III uses the composition to clean an oil well red, tubing and/or casing.  Each method claim has a distinct function.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.


Inventions II and IV are directed to related methods of using a composition with  Bacillus subtilus PTA-123450, a mutant, and/or a growth bi-product. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct functionally.  Invention II uses the composition to degrade hydrocarbons; however, Invention IV uses the composition to treat plants.  The two methods claims are distinct functionally.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions II and V are directed to related methods of using a composition with  Bacillus subtilus PTA-123450, a mutant, and/or a growth bi-product. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct functionally.  Invention II uses the composition to degrade hydrocarbons; however, Invention V uses the composition to control unwanted microbial growth.  Thus, the two methods are functionally distinct.    Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions III and IV are directed to related methods of using a composition with  Bacillus subtilus PTA-123450, a mutant, and/or a growth bi-product. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct functionally.  Invention III uses the composition to clean an oil well rod, tubing and/or casing; however, Invention IV uses the composition to treat plants.  Therefore, the two method claims are distinct functionally.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions III and V are directed to related methods of using a composition with  Bacillus subtilus PTA-123450, a mutant, and/or a growth bi-product. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct functionally.  Invention III uses the composition to clean an oil well rod, tubing and/or casing; however, Invention V uses the composition to control microbial growth.  Therefore, the two method claims are distinct functionally.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions IV and V are directed to related methods of using a composition with  Bacillus subtilus PTA-123450, a mutant, and/or a growth bi-product. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct functionally.  Invention IV uses the composition to treat plants; however, Invention V uses the composition to control unwanted microbial growth.  Therefore, the two methods are functionally distinct.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:  Each invention has a distinct CPC code which would require unique searching and consideration for each invention that was not coextensive with searches/consideration for the other inventions presented in this restriction.  For example, a Bacillus subtilus strain B1 composition  can be used as a medicinal probiotic composition administered to humans instead of the processes listed for Inventions II-V.  All of the method claims of Inventions II-V have distinct functions from one another.  They involve the following:  degrading hydrocarbons (Invention II), cleaning an oil well rod, tubing, and/or casing (Invention III), improving plant growth (Invention IV), and controlling unwanted microbial growth (Invention V).  Each has a distinct function.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

This application contains claims directed to the following patentably distinct species:
Species I (product present in the composition)---Applicant must choose either Bacillus subtilus strain BI, PTA-123459, a mutant, and/or a growth by-product 
Species II—For Invention III, applicant must choose an oil well rod, tubing, and or casing.
The election applies to all current claims and any future claims.

The species are independent or distinct because Species 1 includes a strain or a mutant strain which can differ significantly in structure and function than the original strain.  A growth by-product can be a protein or growth factor instead of an actual living strain.  Species II is distinct because an oil well rod, tubing, and/or casing differ from one another structurally and functionally. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 and 3 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Because of the functional and structural differences of each species, each species would be classified differently under CPC and require a search that was not coextensive with the other species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632